Exhibit 10.28

AMENDMENT NO. 1 TO CREDIT AGREEMENT

AMENDMENT NO.1 TO CREDIT AGREEMENT (this “Amendment”), dated as of September 27,
2011, among ALLIANCE HEALTHCARE SERVICES, INC., a Delaware corporation
(“Company”), the Lenders (as defined in the Credit Agreement referred to below)
party hereto, and DEUTSCHE BANK TRUST COMPANY AMERICAS, as administrative agent
for Lenders (in such capacity, the “Administrative Agent”). Capitalized terms
used and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, Company, the Lenders and the Administrative Agent are parties to a
Credit Agreement, dated as of December 1, 2009 (as amended, restated,
supplemented or modified to but not including the date hereof, the “Credit
Agreement”); and

WHEREAS, the parties hereto desire to make certain amendments to the Credit
Agreement as more fully set forth herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Amendments to Credit Agreement.

Effective on (and subject to the occurrence of) the Amendment Effective Date (as
defined below), the Credit Agreement is hereby amended in accordance with this
Section 1.

A. The definition of “Applicable Revolving Base Rate Margin” appearing in
Section 1.1 of the Credit Agreement is hereby replaced in its entirety with the
following definition:

““Applicable Revolving Base Rate Margin” means, with respect to any date of
determination, a rate per annum equal to the percentage set forth below opposite
the Applicable Leverage Ratio in effect as of such date of determination, any
change to any such Applicable Revolving Base Rate Margin to be effective on the
date of any corresponding change in the Applicable Leverage Ratio:

 

Applicable Leverage Ratio

   Applicable Revolving
Base Rate Margin  

greater than 4.25:1.00

     4.25 % 

greater than or equal to 2.75:1.00, but

     4.00 % 

equal to or less than 4.25:1.00 less than 2.75:1.00

     3.75 % 

Notwithstanding the foregoing, on and after the date of the most recent creation
of Incremental RL Commitments which gives rise to a determination of a



--------------------------------------------------------------------------------

new Applicable Increased Revolving Loan Spread, the Applicable Revolving Base
Rate Margin shall be the higher of (I) the Applicable Increased Revolving Loan
Spread and (II) the Applicable Revolving Base Rate Margin as otherwise
determined above in the absence of this sentence.”

B. The definition of “Applicable Revolving LIBOR Margin” appearing in
Section 1.1 of the Credit Agreement is hereby replaced in its entirety with the
following definition:

““Applicable Revolving LIBOR Margin” means, as at any date of determination, a
rate per annum equal to the percentage set forth below opposite the Applicable
Leverage Ratio in effect as of such date of determination, any change in any
such Applicable Revolving LIBOR Margin to be effective on the date of any
corresponding change in the Applicable Leverage Ratio:

 

Applicable Leverage Ratio

   Applicable Revolving
LIBOR Margin  

greater than 4.25:1.00

     5.25 % 

greater than or equal to 2.75:1.00, but equal to or less than 4.25:1.00

     5.00 % 

less than 2.75:1.00

     4.75 % 

Notwithstanding the foregoing, on and after the date of the most recent creation
of Incremental RL Commitments which gives rise to a determination of a new
Applicable Increased Revolving Loan Spread, the Applicable Revolving LIBOR
Margin shall be the higher of (I) the Applicable Increased Revolving Loan Spread
and (II) the Applicable Revolving LIBOR Margin as otherwise determined above in
the absence of this sentence.”

C. The definition of “Applicable Term Loan Base Rate Margin” appearing in
Section 1.1 of the Credit Agreement is hereby replaced in its entirety with the
following definition:

““Applicable Term Loan Base Rate Margin” means a rate per annum equal to 4.25%.

Notwithstanding the foregoing, (a) in the case of any Incremental Term Loan
maintained as a Base Rate Loan of a given Tranche, the Applicable Term Loan Base
Rate Margin shall be that percentage per annum set forth in, or calculated in
accordance with, Section 2.11 and the relevant Incremental Term Loan Commitment
Agreement; and (b) on and after the date of the most recent incurrence of any
Tranche of Incremental Term Loans which gives rise to a determination of a new
Applicable Increased Term Loan Spread, the Applicable Term Loan Base Rate
Margins for any Tranche of Term Loans (other than such new Tranche of
Incremental Term Loans) shall be the higher of (I) the Applicable Increased Term
Loan Spread for such Tranche of Term Loans and (II) the Applicable Term Loan
Base Rate Margin for such Tranche of Term Loans as otherwise determined above in
the absence of this clause (b).”

 

2



--------------------------------------------------------------------------------

D. The definition of “Applicable Term Loan LIBOR Margin” appearing in
Section 1.1 of the Credit Agreement is hereby replaced in its entirety with the
following definition:

““Applicable Term Loan LIBOR Margin” means a rate per annum equal to 5.25%.

Notwithstanding the foregoing, (a) in the case of any Incremental Term Loan
maintained as a LIBOR Loan of a given Tranche, the Applicable Term Loan LIBOR
Margin shall be that percentage per annum set forth in, or calculated in
accordance with, Section 2.11 and the relevant Incremental Term Loan Commitment
Agreement; and (b) on and after the date of the most recent incurrence of any
Tranche of Incremental Term Loans which gives rise to a determination of a new
Applicable Increased Term Loan Spread, the Applicable Term Loan LIBOR Margin for
any Tranche of Term Loans (other than such new Tranche of Incremental Term
Loans) shall be the higher of (I) the Applicable Increased Term Loan Spread for
such Tranche of Term Loans and (II) the Applicable Term Loan LIBOR Margin for
such Tranche of Term Loans as otherwise determined above in the absence of this
clause (b).”

E. The definition of “Available Amount” shall be deleted in its entirety.

F. The definition of “Available Amount Usage” shall be deleted in its entirety.

G. The definition of “Consolidated Adjusted EBITDA” is hereby amended by:

 

  (a) deleting clause (ii)(i) thereto;

 

  (b) replacing the reference therein to “(j)” with “(i)” and the reference
therein to “(k)” with “(j)”; and

 

  (c) adding “4.2B(iii),” after “2.12,” in the proviso thereto.

H. The definition of “Consolidated Leverage Ratio” is hereby replaced in its
entirety with the following definition:

““Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (i) Consolidated Total Debt as of such date to (ii) Consolidated Adjusted
EBITDA of Company and its Subsidiaries for the four Fiscal Quarter period ending
on the last day of the most recently ended Fiscal Quarter; provided that for
purposes of any calculation of the Consolidated Leverage Ratio for purposes of
Sections 2.11, 2.12, 4.2B(iii), 7.6 and 7.7(h) only, Consolidated Total Debt
shall be determined in accordance with the requirements of the definition of
“Pro Forma Basis” contained herein.”

 

3



--------------------------------------------------------------------------------

I. The definition of “Designated Non-Wholly-Owned Subsidiaries” is hereby
replaced in its entirety with the following provision:

““Designated Non-Wholly-Owned Subsidiaries” means Subsidiaries of Company which
are (a) not wholly-owned by Company or another wholly-owned Subsidiary of
Company and (b) either (i) listed on Schedule 5.1 annexed hereto or (ii) formed
or acquired after the Closing Date and designated by Company as a “Designated
Non-Wholly-Owned Subsidiary” in a written notice to Administrative Agent,
provided that such Investment in Designated Non-Wholly-Owned Subsidiaries is
subject to the limitations of Section 7.3(vi) (other than the Investments in
U.S. Radiosurgery, LLC and its Subsidiaries set forth on Schedule 7.3 hereto
(other than, for the purposes of this provision only, Investments in Rush
Radiosurgery, LLC and Illinois Cyberknife, LLC) which Investments shall be
subject to the limitations set forth in Section 7.3(iv)). A Subsidiary of
Company may cease to be a Designated Non-Wholly-Owned Subsidiary if (i) Company
shall have notified Administrative Agent in writing that such Subsidiary shall
no longer constitute a Designated Non-Wholly-Owned Subsidiary and (ii) the
provisions of Section 6.7 shall have been complied with in respect of such
Subsidiary.”

J. Section 2.4A(i) of the Credit Agreement is hereby replaced in its entirety
with the following provision:

“A. Scheduled Payments of Term Loans.

(i) Scheduled Payments of Initial Term Loans. In addition to any other mandatory
repayments pursuant to this Section 2.4, on each date set forth below (each, a
“Scheduled Initial Term Loan Repayment Date”), Company shall be required to
repay the principal amount of Initial Term Loans, to the extent then
outstanding, until the Initial Term Loans are paid in full, as set forth
opposite each such date below (each such repayment, a “Scheduled Initial Term
Loan Repayment”):

 

Scheduled Initial Term Loan Repayment Date

   Scheduled
Initial Term
Loan Repayment  

December, 15, 2011

   $ 3,000,000   

March 15, 2012

   $ 3,000,000   

June 15, 2012

   $ 3,000,000   

September, 15 2012

   $ 3,000,000   

December, 15, 2012

   $ 3,000,000   

March 15, 2013

   $ 3,000,000   

June 15, 2013

   $ 3,000,000   

September, 15 2013

   $ 3,000,000   

December, 15, 2013

   $ 3,000,000   

March 15, 2014

   $ 3,000,000   

June 15, 2014

   $ 3,000,000   

 

4



--------------------------------------------------------------------------------

Scheduled Initial Term Loan Repayment Date

   Scheduled
Initial Term
Loan Repayment

September, 15 2014

   $3,000,000

December, 15, 2014

   $3,000,000

March 15, 2015

   $3,000,000

June 15, 2015

   $3,000,000

September, 15 2015

   $3,000,000

December, 15, 2015

   $3,000,000

March 15, 2016

   $3,000,000

Initial Term Loan Maturity Date

   $397,950,000

; provided that the Scheduled Initial Term Loan Repayments set forth above shall
be reduced in connection with any voluntary or mandatory prepayments of the
Initial Term Loans in accordance with Section 2.4B(iv) and provided, further,
that the Initial Term Loans and all other amounts owed hereunder with respect to
the Initial Term Loans shall be paid in full on the Initial Term Loan Maturity
Date, and the final installment payable by Company in respect of the Initial
Term Loans on such date shall be in an amount, if such amount is different from
that specified above, sufficient to repay all amounts owing by Company under
this Agreement with respect to the Initial Term Loans.”

K. Section 2.4B(iii)(c)(I) of the Credit Agreement shall be amended by replacing
the reference therein to “50%” with “75%”.

L. Section 4.2B(ii) of the Credit Agreement is hereby amended by deleting the
period at the end of such subsection and inserting in lieu thereof “; and”.

M. Section 4.2B of the Credit Agreement is hereby further amended by inserting
the following new subsection (iii) therein immediately following subsection
(ii):

“(iii) As of the Funding Date, Company will be in compliance with Section 7.6B
as of the last day of the most recently ended Fiscal Quarter (determined on a
Pro Forma Basis as if the Loan being requested and all other loans incurred
after the last day of such Fiscal Quarter were outstanding on the last day of
such Fiscal Quarter and giving effect to any Acquisition made concurrently with
the Funding Date and all other Acquisitions made after the last day of such
Fiscal Quarter).”

N. Section 6.1 (iii) of the Credit Agreement shall be amended by:

 

  (a) inserting “and” immediately prior to clause (d) thereof; and

 

  (b) deleting clause (e) thereof.

 

5



--------------------------------------------------------------------------------

O. Section 7.3(vi) of the Credit Agreement is hereby replaced in its entirety
with the following provision:

“(vi) Company and its Subsidiaries may make and own Investments (collectively,
“Unrestricted Investments”) in addition to those permitted under clauses
(i) through (v) above, including Investments in Unrestricted Subsidiaries and in
non-wholly-owned Subsidiaries which do not become Loan Parties hereunder, in an
aggregate amount not to exceed at any time $15,000,000 for all such Unrestricted
Investments; and”

P. Section 7.5 of the Credit Agreement is hereby amended by:

 

  (a) adding “and” at the end of clause (c) thereof;

 

  (b) deleting “and” from the end of clause (d) thereof; and

 

  (c) deleting clause (e) in its entirety.

Q. Section 7.6A of the Credit Agreement is hereby replaced in its entirety with
the following provision:

“A. Minimum Interest Coverage Ratio. Company shall not permit the Minimum
Interest Coverage Ratio for the four-Fiscal Quarter period ending on the last
day of any Fiscal Quarter set forth below to be less than the correlative ratio
indicated.

 

Year

  

Fiscal Quarter

  

Minimum Interest Coverage Ratio

2011

  

Third

  

2.25:1.00

  

Fourth

  

2.25:1.00

2012

  

First

  

2.25:1.00

  

Second

  

2.25:1.00

  

Third

  

2.25:1.00

  

Fourth

  

2.25:1.00

2013

  

First

  

2.50:1.00

  

Second

  

2.50:1.00

  

Third

  

2.50:1.00

  

Fourth

  

2.50:1.00

2014

  

First

  

2.50:1.00

  

Second

  

2.50:1.00

  

Third

  

2.50:1.00

  

Fourth

  

2.50:1.00

2015

  

First

  

2.75:1.00

  

Second

  

2.75:1.00

  

Third

  

2.75:1.00

  

Fourth

  

2.75:1.00

Thereafter

     

2.75:1.00”

 

6



--------------------------------------------------------------------------------

R. Section 7.6B of the Credit Agreement is hereby replaced in its entirety with
the following provision:

“B. Maximum Leverage Ratio. Company shall not permit the Consolidated Leverage
Ratio as of any date within the period ending on the last day of any Fiscal
Quarter set forth below to exceed the correlative ratio indicated.

 

Year

  

Fiscal Quarter

  

Maximum Leverage Ratio

  

Consolidated

2011

  

Third

  

5.25:1.00

     

Fourth

  

5.25:1.00

  

2012

  

First

  

5.25:1.00

     

Second

  

5.25:1.00

     

Third

  

5.00:1.00

     

Fourth

  

5.00:1.00

  

2013

  

First

  

5.00:1.00

     

Second

  

5.00:1.00

     

Third

  

4.00:1.00

     

Fourth

  

4.00:1.00

  

Thereafter

     

4.00:1.00”

  

S. Section 7.8A of the Credit Agreement is hereby replaced in its entirety with
the following provision:

“A. Company shall not, and shall not permit its Subsidiaries to, make or incur
Consolidated Capital Expenditures in any Fiscal Year in excess of (i) the amount
set forth opposite such Fiscal Year below plus (ii) commencing in 2011, the
Carryover Amount in effect for such Fiscal Year, provided that the maximum
amount of Carryover Amount permitted to be used in any Fiscal Year shall be
$15,000,000.

 

Fiscal Year

   Maximum
Expenditures      Consolidated    Capital

2010

   $ 90,000,000         

2011

   $ 70,000,000         

Thereafter

   $ 70,000,000         

 

7



--------------------------------------------------------------------------------

For purposes of this Section 7.8, “Carryover Amount” means, in respect of any
Fiscal Year, (i) the amount set forth above for the immediately preceding Fiscal
Year (or, commencing in Fiscal Year 2012, the sum of the amounts set forth above
for the two immediately preceding Fiscal Years) minus (ii) the aggregate amount
of Consolidated Capital Expenditures made pursuant to this Section 7.8A in such
immediately preceding Fiscal Year (or, commencing in Fiscal Year 2012, the
aggregate amount of Consolidated Capital Expenditures made pursuant to this
Section 7.8A in the two immediately preceding Fiscal Years).”

T. Section 7.8B of the Credit Agreement shall be deleted in its entirety.

U. The Credit Agreement is hereby further amended by replacing Schedule 7.3 with
the form of Schedule 7.3 attached hereto.

SECTION 2. Conditions Precedent. This Amendment shall become effective on the
date (the “Amendment Effective Date”) when each of the following conditions
shall have been satisfied:

(i) each Loan Party, the Administrative Agent, and the Requisite Lenders shall
have signed a counterpart hereof (whether the same or different counterparts)
and shall have delivered (including by way of facsimile or other electronic
transmission) the same to the Administrative Agent;

(ii) the aggregate Revolving Loan Commitments shall have been reduced by Company
pursuant to Section 2.4B(ii) of the Credit Agreement to an amount no greater
than $70,000,000;

(iii) the Company shall have made a prepayment of the Term Loans pursuant to
Section 2.4B(i) of the Credit Agreement in an amount at least equal to
$25,000,000;

(iv) Company shall have paid to the Administrative Agent (x) for distribution to
each Lender which executes and delivers a counterpart of this Amendment by 5:00
p.m. (EDT) on September 27, 2011, an amendment fee equal to 0.75% of the sum of
such Lender’s Revolving Loan Exposure plus such Lender’s Term Loan Exposure, in
each case, as of the Amendment Effective Date (prior to giving effect to (x) the
reduction of the Revolving Loan Commitments referred to in clause (ii) above and
(y) the prepayment of the Term Loans referred to in clause (iii) above) (it
being understood that no fee shall be payable pursuant to this clause (iv)(x)
unless the Amendment Effective Date shall occur concurrently with the payment of
such fee) and (y) for the account of the Administrative Agent all reasonable
fees, expenses and other amounts payable to the Administrative Agent in
connection with this Amendment (including, without limitation, all reasonable
legal fees and expenses of White & Case LLP, counsel to the Administrative Agent
to the extent an invoice has been provided to Company prior to the Amendment
Effective Date); and

 

8



--------------------------------------------------------------------------------

(v) the Company shall have designated Austin HealthCare Equipment Company, LLC,
Oklahoma Cyberknife, LLC and Cyberknife Center of Philadephia, LLC as Designated
Non-Wholly-Owned Subsidiaries pursuant to the terms of the definition thereof
set forth in the Credit Agreement (as hereby amended).

SECTION 3. Representations and Warranties. In order to induce the Lenders to
enter into this Amendment, Company hereby represents and warrants that (a) all
of the representations and warranties set forth in Section 5 of the Credit
Agreement and in each of the other Loan Documents are true and correct in all
material respects both immediately before and immediately after the Amendment
Effective Date, with the same effect as though such representations and
warranties had been made on and as of the Amendment Effective Date (it being
understood that any representation or warranty made as of a specific date shall
be true and correct in all material respects as of such specific date) and as if
each reference in any such representation or warranty to “this Agreement” or
“the Credit Agreement” included reference to this Amendment, (b) after giving
effect to this Amendment, no Potential Event of Default or Event of Default
shall have occurred and be continuing, and (c) the execution, delivery and
performance by Company of this Amendment have been duly authorized by all
necessary corporate action required on its part and this Amendment is a legal,
valid and binding obligation of Company enforceable against Company in
accordance with its terms except as the enforcement thereof may be subject to
(i) the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether enforcement is sought
in a proceeding in equity or at law.

SECTION 4. Waiver of Defenses: and Release.

This Amendment shall be limited precisely as written and, except as expressly
provided herein, shall not be deemed or construed (i) to be a consent granted
pursuant to, or a waiver, amendment, modification or forbearance of, any term or
condition of the Credit Agreement, any other Loan Document or any of the
instruments or agreements referred to therein or a waiver of any Potential Event
of Default or Event of Default under the Credit Agreement, whether or not known
to the Administrative Agent or any of the Lenders, (ii) to prejudice any right
or remedy which the Administrative Agent or any of the Lenders may now have or
have in the future under or in connection with the Credit Agreement, any other
Loan Document or any of the instruments or agreements referred to therein, or
(iii) as an agreement by the Lenders to make any Loans or otherwise to extend
additional credit at any time other than as expressly provided in and in
accordance with the terms of the Credit Agreement, as amended by this Amendment.
Except as specifically set forth herein, the Credit Agreement and the other Loan
Documents shall remain in full force and effect and are hereby ratified and
confirmed.

SECTION 5. References. From and after the Amendment Effective Date, all
references to the “Credit Agreement”, “thereunder”, “thereof or words of like
import in the Credit Agreement or any other Loan Document and the other
documents and instruments delivered pursuant to or in connection therewith (as
they relate to the Credit Agreement) shall mean and be a reference to the Credit
Agreement as modified hereby and as may in the future be amended, restated,
supplemented or modified from time to time.

 

9



--------------------------------------------------------------------------------

SECTION 6. Integration. This Amendment represents the entire agreement of the
parties hereto with respect to the subject matter hereof. There are no
representations, agreements, arrangements or understandings, oral or written,
between the parties hereto, relating to the subject matter of this Amendment,
which are not fully expressed herein.

SECTION 7. Successors and Assigns. The provisions of this Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

SECTION 8. Severability. If any provision of this Amendment shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or enforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or the remaining provisions of this
Amendment in any jurisdiction.

SECTION 9. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.

SECTION 10. Counterparts. This Amendment may be executed by the parties hereto
individually or in combination, in one or more counterparts, each of which shall
be an original and all of which shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page by telecopier or
electronic transmission shall be effective as delivery of a manually executed
counterpart.

SECTION 11. Headings. Section headings in this Amendment are included for
convenience of reference only and are not to affect the construction of, or to
be taken into consideration in interpreting, this Amendment.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Loan Parties, the Administrative Agent and the Lenders
party hereto have caused this Amendment to be duly executed by their respective
authorized officers as of the day and year first above written.

 

ALLIANCE HEALTHCARE SERVICES, INC. By:  

/s/ Howard K. Aihara

  Name:   Howard K. Aihara   Title:   Chief Financial Officer DEUTSCHE BANK
TRUST COMPANY AMERICAS,
as Lender and as Administrative Agent By:  

/s/ Marguerite Sutton

  Name:   Marguerite Sutton   Title:   Director By:  

/s/ Omayra Laucella

  Name:   Omayra Laucella   Title:   Vice President



--------------------------------------------------------------------------------

Advanced Imaging Services, LLC Ahoskie Imaging, L.L.C. Alliance Imaging Centers,
Inc. Alliance Imaging Financial Services, Inc. Alliance Imaging Management, Inc.
Alliance Imaging NC, Inc. Alliance Imaging of Michigan, Inc. Alliance Imaging of
Ohio, Inc. Alliance Oncology, LLC Alliance Radiosurgery, LLC Diagnostic Health
Center of Anchorage, LLC Long Beach PET Imaging Center LLC Medical Outsourcing
Services, LLC MSA Management, LLC RAMIC Des Moines, LLC RAS-Alliance Imaging,
LLC Radiation Services of North Carolina, LLC Radiology 24/7, LLC REA
Management, LLC Shared P.E.T. Imaging, LLC Shared P.E.T. Imaging of Florida, LLC
West Coast PETCT, LLC   By:  

/s/ Howard K. Aihara

    Name:   Howard K. Aihara     Title:   Chief Financial Officer

 

12



--------------------------------------------------------------------------------

CuraCare, Inc. MDI Finance & Leasing, Inc. Medical Diagnostics, Inc. Meritus
PLS, Inc. Mid-American Imaging Inc. NEHE/WSIC II, LLC New England Health
Enterprises, Inc. New England Imaging Management, LLC New England Molecular
Imaging LLC Pet Scans of America Corp. SMT Health Services Inc. Three Rivers
Holding Corp.

Western Massachusetts Magnetic Resonance

Services, Inc.

    By:  

/s/ Howard K. Aihara

      Name:   Howard K. Aihara       Title:   Treasurer Alliance Medical Imaging
Solutions, LLC   By:   Alliance HealthCare Services, Inc.,     a Delaware
corporation   Its:   Sole Member     By:  

/s/ Howard K. Aihara

      Name:   Howard K. Aihara       Title:   Chief Financial Officer NEHE-MRI,
LLC   By:   New England Health Enterprises, Inc.,     a Massachusetts
corporation   Its:   Sole Member and Manager     By:  

/s/ Howard K. Aihara

      Name:   Howard K. Aihara       Title:   Treasurer

 

13



--------------------------------------------------------------------------------

New England Health Imaging-Houlton, LLC   By:   NEHE-MRI, LLC,     a Maine
limited liability company   Its:   Sole Member     By:   New England Health
Enterprises, Inc.,       a Massachusetts corporation     Its:   Sole Manager    
By:  

/s/ Howard K. Aihara

      Name:   Howard K. Aihara       Title:   Treasurer New England Health
Enterprises Business Trust     By:  

/s/ Paul Viviano

      Name:   Paul Viviano       Title:   Trustee

 

14



--------------------------------------------------------------------------------

SCHEDULE 7.3

Certain Existing Investments

 

Entity

  

Investment

  

% Interest

Medical Consultants Imaging Co.

   Alliance-HNI, LLC    50%

Alliance HealthCare Services, Inc.

   Del Amo PET Imaging Center, LLC    33.33%

Alliance Oncology, LLC

   Santa Clarita Valley Cancer Center, LLC    50%

NEHE-MRI, LLC

   Aroostook MRI, LLC    50%

Alliance HealthCare Services, Inc.

   Mobile Interim Solutions, LLC    50%

Shared P.E.T. Imaging, LLC

   QPI, LLC    50%

Shared P.E.T. Imaging, LLC;

Shared P.E.T. Imaging of Florida, LLC

   Quantum PET, L.P.    50%

Alliance – HNI LLC

   Diagnostics Imaging Associates-April, L.L.C.    (28.56%)

Alliance Imaging of Michigan, Inc.;

Medical Consultants Imaging Co.

   Blue Grass HealthCare Services    (50%)

Alliance Imaging of Michigan, Inc.;

Medical Consultants Imaging Co.

   Midwest Mobile PET Services, Ltd.    (50%)

Alliance Imaging of Michigan, Inc.;

Medical Consultants Imaging Co.

   Radio Pharmaceutical Express Services    (33%)

Alliance Imaging NC, Inc.

   Mobile ESWL I    (40% GP)

Alliance Imaging NC, Inc.

   MEDPIC Laboratories Ltd.    ($25,000


partnership interest)

Dimensions Medical Group, Inc.

   RIA, LLC    (50%)

Medical Diagnostics, Inc.

   Massachusetts Mobile Imaging Venture    (49% GP)

Investment in U.S. Radiosurgery, LLC and its subsidiaries, as described below:

Alliance Oncology, LLC

   NeoSpine Blocker Corp.    100%

Alliance Oncology, LLC;

NeoSpine Blocker Corp.

   USR Holdings, LLC    100%

Alliance Oncology, LLC

   USR Management, Inc.    100%

USR Holdings, LLC

   NeoSpine Radiosurgery, LLC    100%

NeoSpine Radiosurgery, LLC

   U.S. Radiosurgery, LLC    100%

U.S. Radiosurgery, LLC

   BNA-CK Holdings, LLC    100%

U.S. Radiosurgery, LLC

   U.S. Radiosurgery of Austin, LLC    100%

U.S. Radiosurgery, LLC

   U.S. Radiosurgery of Boulder, LLC    100%

U.S. Radiosurgery, LLC

   U.S. Radiosurgery of Chicago, LLC    100%

U.S. Radiosurgery, LLC

   U.S. Radiosurgery of Chicago-Rush, LLC    100%



--------------------------------------------------------------------------------

Entity

  

Investment

  

% Interest

U.S. Radiosurgery, LLC

  

U.S. Radiosurgery of Columbus, LLC

   100%

U.S. Radiosurgery, LLC

  

U.S. Radiosurgery of Denver, LLC

   100%

U.S. Radiosurgery, LLC

  

U.S. Radiosurgery of Illinois, LLC

   100%

U.S. Radiosurgery, LLC

  

U.S. Radiosurgery of Philadelphia, LLC

   100%

U.S. Radiosurgery, LLC

  

U.S. Radiosurgery of Reno, LLC

   100%

U.S. Radiosurgery, LLC

  

U.S. Radiosurgery of San Diego, LLC

   100%

U.S. Radiosurgery, LLC

  

U.S. Radiosurgery of Tulsa, LLC

   100%

U.S. Radiosurgery of Austin, LLC

  

Austin HealthCare Equipment Company, LLC

   100%

U.S. Radiosurgery of Tulsa, LLC

  

Oklahoma Cyberknife, LLC

   52%

U.S. Radiosurgery of Philadelphia, LLC

  

Cyberknife Center of Philadelphia, LLC

   43.48%

U.S. Radiosurgery of Austin, LLC

  

Austin Cyberknife, LLC

   15%

BNA-CK Holdings, LLC

  

CK Leasing, LLC

   76.48%

U.S. Radiosurgery of Columbus, LLC

  

Columbus Cyberknife, LLC

   50%

U.S. Radiosurgery of Boulder, LLC

  

Boulder Cancer Care, LLC

   51%

U.S. Radiosurgery of Chicago, LLC

  

Cyberknife Center of Chicago, LLC

   40%

U.S. Radiosurgery of San Diego, LLC

  

San Diego Radiosurgery, LLC

   51%

U.S. Radiosurgery of Reno, LLC

  

Reno Cyberknife, LLC

   40%

U.S. Radiosurgery of Chicago-Rush, LLC

  

Rush Radiosurgery, LLC

   51%

U.S. Radiosurgery of Illinois, LLC

  

Illinois Cyberknife, LLC

   40%

 

16